Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggest, in the claimed combination thereof, a coil component comprising: a body having a first surface and a second surface opposing each other in a thickness direction of the body and a wall surface connecting the first surface and the second surface to each other; a coil part including coil patterns embedded in the body and including at least one turn centered on an axis in the thickness direction; external electrodes disposed on the first surface of the body and electrically connected to the coil part; a shielding layer including a cap portion disposed on the second surface of the body and side wall portions disposed on the wall surface of the body, each of the side wall portions having a first end connected to the cap portion and a second end opposing the first end; an insulating layer disposed between the body and the shielding layer; and a gap portion bounded by the second end of the shielding layer and the first surface of the body to expose portions of the wall surface of the body. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837